 Case 3:19-cv-00437-NJR Document 77 Filed 06/02/20 Page 1 of 2 Page ID #552


                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS

 PETER GAKUBA,

                      Plaintiff,

 v.                                                Case No. 19-cv-437-NJR

 DAVID RAINS, et al.,

                      Defendants.

                             MEMORANDUM AND ORDER

ROSENSTENGEL, Chief Judge:

         This matter is before the Court on Plaintiff Peter Gakuba’s Motion to Compel Discovery

(2nd) (Doc. 72) and Motion to Strike Defendants’ Witnesses (Doc. 73). Defendants have filed a

response (Doc. 76) in opposition to the motions.

      A. Second Motion to Compel

         Gakuba’s motion to compel (Doc. 72) seeks a number of documents and witnesses for the

upcoming evidentiary hearing on the issue of exhaustion. He seeks to call law librarians Megan

Maurer, Craig Bunten, Librarian #3, Jake Brookhart, and prisoner Jake Owens, as well as all three

defendants.

         Simply put, Gakuba fails to show how these individuals are relevant to the issue of

whether he exhausted his administrative remedies. He states that Defendants barred him from

expending costs towards legal mailings and copies and emailed the librarians to deny his

requests, but those issues relate to the merits of his claims rather than whether he exhausted his

administrative issues. Further, Gakuba alleges that Jake Owens was similarly barred from

incurring further costs as an indigent and had issues with exhaustion, but he fails to show that

Owens will testify regarding Gakuba’s efforts to exhaust his remedies. Overall, Gakuba has not

shown that any of the proposed witnesses will testify as to his efforts to exhaust his administrative


                                            Page 1 of 2
 Case 3:19-cv-00437-NJR Document 77 Filed 06/02/20 Page 2 of 2 Page ID #553


remedies in this case. Thus, his request for witnesses is DENIED.

       Similarly, Gakuba’s request for documents is unrelated to the issue of whether he

exhausted his administrative remedies in this case. Gakuba seeks emails from the wardens to the

Administrative Review Board, the Attorney General in Owens’s lawsuit, and librarians. He also

seeks the identity of any inmate from 2015 to the present who was denied copying and postage

costs, as well as any grievances from 2015 to the present where the ARB “denied with the off-

handed conclusion ‘no further action…this is a request not a grievance.’” Again, these discovery

requests are not related to the issue of whether Gakuba himself exhausted his administrative

remedies. Further, Gakuba has already been provided with all documents relevant to the issue of

whether he exhausted his administrative remedies. Accordingly, his second motion to compel is

DENIED.

   B. Motion to Strike Witnesses

       Gakuba’s motion to strike witnesses (Doc. 73) seeks to prevent Defendants from calling

witnesses should the Court deny his second motion to compel. Gakuba argues that it would not

be fair to allow Defendants to call witnesses if he is denied the ability to call witnesses. The Court

denied Gakuba’s request for witnesses because he failed to demonstrate that the witnesses were

relevant to the issue of exhaustion. He has not shown that Defendants’ witnesses are irrelevant

or will not testify about Gakuba’s efforts to exhaust his administrative remedies. Accordingly, his

motion to strike witnesses is DENIED.


       IT IS SO ORDERED.

       DATED: June 2, 2020


                                                      ____________________________
                                                      NANCY J. ROSENSTENGEL
                                                      Chief U.S. District Judge



                                            Page 2 of 2
